DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 9 -20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022. It is noted that although applicant has not stated that claim 10 is withdrawn, claim 10 depends from withdrawn claim 9 and thus is naturally withdrawn from examination.
Applicant’s election without traverse of Species A/Species F/Group I in the reply filed on 3/24/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘963, CN 103629963, as cited on the IDS, in view of CN ‘665 , CN106363665A, as cited on the IDS.
Re claim 1, CN ‘963 teach a heat dissipation device comprising: at least one porous material layer (9, 10, 11) disposed on a housing surface (8, 12) of a robot, wherein the at least one porous material layer has at least one evaporation surface and at least one accommodation space (noting various surfaces and space occupied internal to 8, 12, fig 2), the at least one evaporation surface is disposed through and exposed from the housing surface (noting interface between stacked layers , 9, 10, 11 meets the claim limitations since the surfaces are located through the interior and not in direct contact with the housing surface and therefore are “disposed through” and “exposed from”), and the at least one evaporation surface and the at least one accommodation space are in fluid communication with each other; a transporting tube (2, 4) connected to the at least one porous material layer and in fluid communication with the at least one accommodation space; and a liquid transported into the at least one accommodation space through the transporting tube and exposed through the evaporation surface, wherein the liquid evaporates at the at least one evaporation surface to reduce a temperature of the housing surface of the robot.
CN ‘963 fail to explicitly teach details of a robot.
CN ‘665 teach a robot (figs and “Background technique” section), wherein the at least one porous material layer has at least one evaporation surface (19) wherein the liquid evaporates at the at least one evaporation surface to reduce a temperature of the housing surface of the robot  (noting in the instant combination the robot has the evaporator 19 modified by the evaporator of the primary reference ) to cool a robot with a heat pipe.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of a robot as taught by CN ‘665 in the CN ‘963 invention in order to advantageously allow for advanced cooling with multiple pumping in the cooling system.
 
Re claim 6, CN ‘963, as modified,  fail to explicitly teach details of the tank.
CN ‘665 teach  further comprising a liquid storage tank (6) having a liquid storage space and connected to the transporting tube,  (3, 4) wherein the liquid storage space is in fluid communication with the at least one accommodation space through the transporting tube (noting in the instant combination the evaporator of the robot is modified by the primary reference, see the rejection of claim 1, and thus are fluidically connected in the instant combination) to cool a robot with pumping system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of a robot as taught by CN ‘665 in the CN ‘963 invention in order to advantageously allow for advanced cooling with multiple pumping in the cooling system.

Re claim 7, CN ‘963, as modified,  fail to explicitly teach details of the tank.
CN ‘665 teach  the at least one porous material layer has an altitude level higher than that of the liquid storage tank (noting in the instant combination the evaporator of the robot is modified by the primary reference, see the rejection of claim 1, and 19 is above and in the top or uppermost portion of the tank and is thus mostly above and or above the bottom most portion of the tank) to cool a robot with pumping system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of a robot as taught by CN ‘665 in the CN ‘963 invention in order to advantageously allow for advanced cooling with multiple pumping in the cooling system.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘963, CN 103629963, as cited on the IDS, in view of CN ‘665 , CN106363665A, as cited on the IDS, further in view of VANDERWEES US 20200221605 A1 and EADELSON US 20210180874 A1.
Re claim 2, CN ‘963, as modified,  fail to explicitly teach details of the pores.
VANDERWEES teach the at least one porous material layer has an average pore diameter and a porosity, and the porosity is ranged from 15% to 90% (para 16) to provide a specific wicking material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pores as taught by VANDERWEES in the CN ‘963, as modified,  invention in order to advantageously allow for optimal flow characteristics and heat removal.

CN ‘963, as modified,  fail to explicitly teach details of the pores.
EADELSON teach the average pore diameter is less than 0.1 mm (para 69 ) to provide a specific wicking material with a structure or material properties that permits or accelerates the formation of coolant nucleation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the pores as taught by EADELSON  in the CN ‘963, as modified,  invention in order to advantageously allow for optimal flow characteristics and heat removal and permit the free flow or substantially free flow of vapor coolant.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘963, CN 103629963, as cited on the IDS, in view of CN ‘665 , CN106363665A, as cited on the IDS, further in view of  Cai US 20170234624 A1.
Re claim 8, CN ‘963, as modified,  fail to explicitly teach details of the size.
Cai teach the transporting tube has an inner diameter ranged from 0.5 mm to 2 mm (para 28) to provide membrane tubes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the size as taught by Cai in the CN ‘963, as modified,  invention in order to advantageously allow for ideal pumping in the tubes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210370528 A1, US 20190163214 A1, US 20070096673 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763